UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARVEY LEE HAYES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:06-cr-00002-gec-mfu-1)


Submitted:   June 1, 2010                     Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey Lee Hayes, Jr., Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney,  Roanoke,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey Lee Hayes, Jr., appeals the district court’s

order denying his motion to correct an error in his sentence.

We   have   reviewed    the    record     and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States    v.     Hayes,    No.    7:06-cr-00002-gec-mfu-1

(W.D. Va. Mar. 5, 2010).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court    and     argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                         2